Citation Nr: 0603805	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a herniated lumbar disc at L5, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In July 2004, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  
Thereafter, in October 2005, the veteran testified before the 
undersigned Veterans Law Judge during a video conference 
hearing; a transcript of that hearing is also of record.  


FINDINGS OF FACT

1.  The veteran's post-operative residuals of a herniated 
disc of the lumbar spine at L5 (low back disability), have 
been manifested by severe intervertebral disc syndrome with 
intermittent relief, or severe limitation of motion, forward 
flexion of the thoracolumbar spine not greater than 30 
degrees, without evidence of unfavorable ankylosis.  

2.  The veteran's low back disability has not been manifested 
by incapacitating episodes requiring prescribed bed rest and 
treatment during the previous 12 months.  

3.  The medical evidence reflects a finding of sciatica of 
the right lower extremity due to service-connected low back 
disability that is reflective of mild incomplete paralysis of 
the sciatic nerve.  




CONCLUSIONS OF LAW

1.  The criteria for a rating to 40 percent for low back 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243 (2005).  

2.  Based on criteria effective from September 23, 2002, a 10 
percent rating for incomplete paralysis of the sciatic nerve 
of the right lower extremity separate from the 40 percent 
rating for low back disability is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board also finds 
that all notification and development actions needed to 
fairly adjudicate the veteran's claim on appeal has been 
accomplished.  

In this respect, through a May 2004 statement of the case 
(SOC) and a supplemental SOC in April 2005, the RO notified 
the veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that November 2003 and September 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In these 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was placed on notice of the need to 
provide to the RO any additional evidence or information he 
had pertaining to his claim that was in his possession.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this instance.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The veteran's treatment records from both the VA 
Community Based Outpatient Clinic (CBOC) in East Liverpool, 
Ohio; as well as the VA medical center (VAMC) in Cleveland, 
Ohio (Wade Park Division) have been obtained and associated 
with the claims file.  Furthermore, records from private 
medical providers identified by the veteran have also been 
obtained.  The veteran has been provided VA examinations in 
connection with his claim, the reports of which are of 
record; the veteran has also testified in support of his 
claim.  Significantly, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A. Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996). 

In September 1994, the RO granted service connection and 
assigned a 20 percent disability rating for low back 
disability, effective April 5, 1994.  In doing so, the 
veteran's disability was rated for intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1994).  With regard to the current appeal, the veteran 
sought an increased rating in June 2001.  

At the outset, the Board notes that, effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2005)).  

VA must adjudicate the veteran's claim under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and under the revised criteria no 
sooner than the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  
The RO has considered the veteran's claim on appeal in light 
of the former and revised criteria, and in the above noted 
May 2004 SOC and April 2005 SSOC, the RO provided notice to 
the veteran of the revised criteria.  

With respect to the rating criteria in effect prior to 
September 23, 2002, moderate disability associated with 
intervertebral disc syndrome warranted a 20 percent 
evaluation.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.  A 60 percent rating was warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Under Diagnostic Code 
5292, 38 C.F.R. § 4.71a, a 20 percent rating was warranted 
for moderate limitation of motion and a 40 percent rating was 
warranted for severe limitation of motion.  

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
largely incorporated into the current version of the General 
Rating Formula for Diseases and Injuries of the Spine at 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 rating is assignable.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 rating is assignable.  Id.  

Under Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Under Note (2): When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  

Furthermore, the current version of the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243) provides that with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating and unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

With respect to neurological disability associated with 
intervertebral disc syndrome, in particular, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation for moderate incomplete paralysis of 
the sciatic nerve; a 40 percent for moderately severe 
incomplete paralysis of the sciatic nerve, and a 60 percent 
evaluation for severe incomplete paralysis with marked 
muscular atrophy.  In addition, complete paralysis warrants 
an 80 percent evaluation.  The Board notes that the term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.  Complete paralysis of the sciatic nerve contemplates 
a disability picture where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of the knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).  

In this case, outpatient treatment reports dated from 
February to May 2001, reflect findings of lumbar spinal 
stenosis and bilateral L-4 radiculopathy.  Medical evidence 
also reflects that the veteran received epidural steroid 
injections which resulted in a few days of symptomatic relief 
of low back pain.  A report of a November 2001 VA examination 
reflects the veteran's complaints of pain, weakness, 
stiffness and fatigability associated with his back 
disability.  He reported that he was not limited in normal 
daily activities, but projects requiring any heavy work, 
repetitive bending, or lifting work were now difficult.  On 
clinical evaluation there were some muscle spasms noted with 
forward flexion to 70 degrees limited by pain, extension to 
neutral, in addition to bending and rotation to 20 degrees 
limited by pain.  Straight-leg raising on the right side 
caused back pain.  The diagnosis was residual post-operative 
herniated lumbar disc.  

A January 2003 clinical record reflects the physician's 
assessment of lumbar back pain and right L-4 radiculopathy 
that significantly affected activities of daily living, right 
L4-5 foraminal stenosis, in addition to moderate scar tissue 
and no recurrent herniated nucleus pulposus at L4-5.  The 
clinical record also noted that a report of a January 2003 
lumbar X-ray identified degenerative disc disease at L4-5, 
and facet osteoarthritis at L4-5 and L5-S1.  In March 2003, 
the veteran underwent an L4-5 diskectomy, decompression, 
fusion, pedicle screw instrumentation with iliac crest bone 
graft.  The postoperative diagnosis was lumbar spinal 
stenosis with degenerative disc disease and recurrent 
stenosis at L4-5.  

In this case, the veteran's primary complaint has been 
chronic pain and loss of function due to pain.  The evidence 
reflects that range of motion of the veteran's lumbar spine 
is limited due to pain.  Additionally, there is neurological 
impairment associated with the low back disability manifested 
by muscle spasms and radiculopathy.  The Board notes that 
when a joint becomes painful on use it must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.40.  As such, in light 
of the veteran's complaints, the clinical findings of record, 
and with consideration of any additional functional loss due 
to low back pain, the Board finds the veteran's low back 
disability more nearly approximates a 40 percent rating for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, or severe limitation of motion.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293 (2001).  

The medical evidence does not otherwise reflect pronounced 
intervertebral disc syndrome with little intermittent relief, 
to warrant a rating to 60 percent.  While the veteran does 
have neurological impairment associated with his low back 
disability, such impairment is contemplated by the 40 percent 
rating under the former Diagnostic Code 5293.  Furthermore, 
the medical evidence reflects that the veteran is not 
necessarily limited in normal everyday activities as compared 
to activity that requires repetitive bending or lifting.  In 
this regard, a December 2003 VA examination reflects that the 
veteran was doing relatively well following his March 2003 
surgery and that his pain was primarily related to activity.  
As such, the medical evidence does not reflect the veteran's 
low back disability as being pronounced or resulting in 
little intermittent relief.  

Likewise, under the former criteria, the evidence does not 
reflect unfavorable ankylosis of the lumbar spine or complete 
bony fixation of the spine in a favorable or unfavorable 
angle, to warrant a rating to 50 percent, 60 percent, or 100 
percent.  See 38 C.F.R. §  4.71a, Diagnostic Codes 5286 and 
5289 (2001).  Furthermore, at no time under the criteria in 
effect since September 23, 2002, does the medical evidence 
reflect, nor does the veteran contend, that his low back pain 
results in incapacitating episodes (bed rest prescribed by a 
physician and treatment by a physician).  

With regard to that medical evidence of record since 
September 23, 2002, the report of the December 2003 
examination previously noted reflects the veteran's report 
that following the March 2003 surgical procedure he did well 
initially, but over the last few months he had had increased 
low back pain and bilateral lower extremity numbness.  The 
examiner noted that the back pain primarily was related to 
activity and was constant in nature and of moderate severity.  
Clinical evaluation revealed ankle jerk was 2+ bilaterally.  
The examiner also noted that the veteran complained of 
bilateral lower extremity numbness and that it happened in 
many positions, including supine and sitting.  

A January 2004 lumbar myelogram reflects, in particular, 
residual canal stenosis at L2 and L3 above the laminectomy 
site, residual large ventral defect at L4-5 toward both the 
right and left, and residual lateral recess and neural 
foraminal narrowing at L5-S1 on the right. 

A May 2004 orthopedic clinic note reflects the physician's 
report that the veteran's back pain was something he was 
going to have to live with.  The veteran was noted as not 
exhibiting any stenosis or compression at the time and the 
spinal nerve roots were "floating free."  

A report of September 2004 VA examination reflects the 
veteran's complaint of low back pain with radiation.  
Clinical evaluation revealed mild lumbosacral spine 
percussion tenderness.  Range of motion demonstrated flexion 
to 75 degrees, extension to 20 degrees, lateral flexion to 
the right and left to 25 degrees, rotation to the right and 
left to 60 degrees.  The examiner noted that the low back 
pain increased at 15 degrees of flexion, 10 degrees 
extension, 15 degrees lateral flexion to either side, and 30 
degrees rotation to either side.  The examiner noted that 
repetition produced the same degree of pain for all movements 
except that right lateral flexion was more painful.  
Straight-leg raising was positive on the right at 70 degrees 
and negative on the left at 80 degrees.  The veteran was 
noted not to have suffered from any incapacitating episodes 
of low back pain in the last year.  The examiner's diagnosis 
included degenerative disc disease.  His discussion reflected 
that the veteran had mild to moderate limitation of the 
lumbosacral spine associated with increased low back pain 
during the final half of each excursion.  Straight leg raise 
suggested mild sciatica on the right.  The examiner further 
commented that the veteran now had a functional impairment of 
the lumbosacral spine due to instrumentation and fusion 
extending from L3-S1.  This limited his mobility and reduced 
the amount of weight he could safely lift.  

A March 2005 radiographic report of the lumbar spine reflects 
an impression of stable lumbar spine without acute bony 
abnormality.  

The Board notes that the medical evidence since the change in 
rating criteria continues to reflect the veteran's primary 
complaint of low back pain and functional limitation due to 
such pain.  The veteran is not reported to have suffered from 
incapacitating episodes associated with his low back 
disability.  Additionally, the record does not otherwise 
reflect, nor does the veteran contend, that his back pain 
requires bed rest prescribed by a physician and treatment by 
a physician.  As such, consideration of the veteran's claim 
under diagnostic code 5243 for intervertebral disc syndrome 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  

The Board has also considered the veteran's low back 
disability under separate orthopedic and neurologic 
manifestations, as required since the 2002 change in rating 
criteria.  In this case, while the examiner in September 2004 
noted the veteran to have mild to moderate limitation of 
motion of the lumbar spine, objective findings reflected low 
back pain beginning at 15 degrees.  Thus, with consideration 
of any functional loss due to low back pain, the veteran's 
low back disability is reflective of forward flexion of the 
thoracolumbar spine 30 degrees or less which would warrant a 
40 percent rating.  See 38 C.F.R. §§ 4.40, 4.45.  The 
evidence does not otherwise reflect unfavorable ankylosis of 
the thoracolumbar spine or unfavorable ankylosis of the 
entire spine, to warrant a rating to 50 percent or to 100 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

With respect to any neurological element of the veteran's low 
back disability, the medical evidence appears to reflect that 
the veteran lacked any neurological impairment following his 
March 2003 surgical procedure.  While it was noted in May 
2004 that the veteran's nerve roots were "floating free," 
following the surgery, the January 2004 myelogram reflects 
continued neural foraminal narrowing at L5-S1 on the right.  
In the report of the September 29, 2004, VA examination, the 
veteran complained of radiating pain to the lower 
extremities.  The examiner noted that a straight leg raising 
test was suggestive of mild sciatica on the right.  As such, 
the Board finds that the evidence approximates a 10 percent 
rating for mild incomplete paralysis of the sciatic nerve 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  In this 
respect, a rating higher than 10 percent is not found 
warranted in light of the examiner's finding of mild 
impairment.  

As such, the Board finds that a rating to 40 percent for low 
back disability is warranted.  In addition, a separate rating 
of 10 percent for mild sciatica of the right lower extremity 
has also been found warranted based on rating criteria that 
became effective in 2002.  

B. Extra-Schedular Consideration

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the claim under consideration 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to and discussed in the 
May 2004 SOC).  Here, there is an absence of evidence of 
marked interference with employment (i.e., beyond that 
contemplated in each assigned evaluation), or frequent 
periods of hospitalization, or evidence that a particular 
disability otherwise has rendered impractical the application 
of the regular schedular standards the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

It is undisputed that the veteran's low back disability has 
had an adverse effect on employment.  However, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2005).  Given the lack of evidence showing unusual 
disability with respect to the low back that is not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of the rating issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

A 40 percent rating for post-operative residuals of a 
herniated disc of the lumbar spine at L5, is granted, subject 
to the pertinent legal authority governing the payment of 
monetary benefits.  

A separate 10 percent rating for incomplete paralysis of the 
sciatic nerve of the right lower extremity is granted based 
on criteria that became effective September 23, 2002, subject 
to the pertinent legal authority governing the payment of 
monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


